  Case 13-29914         Doc 74     Filed 02/06/19 Entered 02/06/19 09:14:42              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-29914
         Franz R Mullings
         Lisa R Brown Mullings
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/26/2013.

         2) The plan was confirmed on 01/22/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/18/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/10/2018.

         6) Number of months from filing to last payment: 63.

         7) Number of months case was pending: 66.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $14,403.00.

         10) Amount of unsecured claims discharged without payment: $327,314.74.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-29914        Doc 74        Filed 02/06/19 Entered 02/06/19 09:14:42                     Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $73,725.00
       Less amount refunded to debtor                              $13.03

NET RECEIPTS:                                                                                    $73,711.97


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,500.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                        $3,229.24
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $6,729.24

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
Advocate Medical Group            Unsecured         125.00           NA              NA            0.00       0.00
AMERICAN EXPRESS                  Unsecured      3,215.00       3,167.21        3,167.21        411.74        0.00
AMERICAN EXPRESS                  Unsecured      6,884.00       6,726.60        6,726.60        874.46        0.00
AMERICAN MEDICAL COLLECTION       Unsecured         167.00           NA              NA            0.00       0.00
BANK OF AMERICA                   Unsecured    129,968.00           0.00      132,753.62     17,257.97        0.00
BANK OF AMERICA                   Secured      129,968.00    132,753.62             0.00           0.00       0.00
BANK OF AMERICA NA                Unsecured     27,619.00            NA              NA            0.00       0.00
CAPITAL ONE BANK USA              Unsecured      9,204.00       9,327.65        9,327.65      1,212.59        0.00
CAPITAL ONE BANK USA              Unsecured      2,969.00       2,969.42        2,969.42        386.02        0.00
CAPITAL ONE BANK USA              Unsecured         285.00        239.93          239.93          31.19       0.00
CAVALRY PORTFOLIO SERVICES        Unsecured      2,641.00       2,640.76        2,640.76        343.30        0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured              NA         520.81            0.00           0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured              NA         520.81            0.00           0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured            NA           0.00          520.81          67.71       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured         588.00        854.00          854.00        111.02        0.00
DEPENDON COLLECTION SE            Unsecured         257.00           NA              NA            0.00       0.00
DISCOVER BANK                     Unsecured      9,863.00     10,061.88        10,061.88      1,308.04        0.00
Holy Cross Hospital               Unsecured          92.00           NA              NA            0.00       0.00
Hsbc Bank                         Unsecured      2,624.00            NA              NA            0.00       0.00
IC SYSTEMS                        Unsecured      2,447.00            NA              NA            0.00       0.00
IL DEPT OF REVENUE                Unsecured      5,173.00       3,856.57        3,856.57        501.35        0.00
IL DEPT OF REVENUE                Priority             NA       1,011.12        1,011.12      1,011.12        0.00
INTERNAL REVENUE SERVICE          Priority             NA         520.66          520.66        520.66        0.00
INTERNAL REVENUE SERVICE          Secured              NA       6,802.00        6,802.00      6,802.00        0.00
INTERNAL REVENUE SERVICE          Unsecured     37,000.00     34,061.05        34,061.05      4,427.94        0.00
INTERNAL REVENUE SERVICE          Unsecured            NA            NA              NA            0.00       0.00
Little Company of Mary            Unsecured         317.81           NA              NA            0.00       0.00
LVNV FUNDING                      Unsecured      3,016.00       3,116.99        3,116.99        405.21        0.00
Malcolm S Geral and Associates    Unsecured          56.00           NA              NA            0.00       0.00
NATIONSTAR MORTGAGE               Secured       29,512.00            NA              NA            0.00       0.00
Oaklawn MRI                       Unsecured      7,895.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-29914           Doc 74     Filed 02/06/19 Entered 02/06/19 09:14:42                    Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim           Claim         Claim       Principal       Int.
Name                                  Class   Scheduled        Asserted      Allowed        Paid          Paid
OCWEN LOAN SERVICING LLC          Secured       28,965.00              NA           NA            0.00        0.00
PHH MORTGAGE CO                   Unsecured     68,876.00              NA           NA            0.00        0.00
PHH MORTGAGE CO                   Secured              NA       26,261.20     26,261.20     26,261.20         0.00
PHH MORTGAGE CO                   Secured      309,250.00      374,006.63    400,267.83           0.00        0.00
PRA RECEIVABLES MGMT              Unsecured     12,565.00       12,565.57     12,565.57      1,633.52         0.00
PRA RECEIVABLES MGMT              Unsecured      9,703.00         9,703.95     9,703.95      1,261.51         0.00
PRA RECEIVABLES MGMT              Unsecured     16,570.00       16,570.63     16,570.63      2,154.18         0.00
QUEST DIAGNOSTICS                 Unsecured          72.04             NA           NA            0.00        0.00
Radiology Imaging Specialists     Unsecured          18.00             NA           NA            0.00        0.00
South Commons Phase 1             Secured             0.00             NA           NA            0.00        0.00
South Commons Phase 1             Secured             0.00             NA           NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                                Claim            Principal               Interest
                                                              Allowed                Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                  $400,267.83                $0.00                  $0.00
      Mortgage Arrearage                                 $26,261.20           $26,261.20                  $0.00
      Debt Secured by Vehicle                                 $0.00                $0.00                  $0.00
      All Other Secured                                   $6,802.00            $6,802.00                  $0.00
TOTAL SECURED:                                          $433,331.03           $33,063.20                  $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                                $0.00              $0.00                 $0.00
       Domestic Support Ongoing                                  $0.00              $0.00                 $0.00
       All Other Priority                                    $1,531.78          $1,531.78                 $0.00
TOTAL PRIORITY:                                              $1,531.78          $1,531.78                 $0.00

GENERAL UNSECURED PAYMENTS:                             $249,136.64           $32,387.75                  $0.00


Disbursements:

        Expenses of Administration                               $6,729.24
        Disbursements to Creditors                              $66,982.73

TOTAL DISBURSEMENTS :                                                                           $73,711.97




UST Form 101-13-FR-S (09/01/2009)
  Case 13-29914         Doc 74      Filed 02/06/19 Entered 02/06/19 09:14:42                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/06/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
